Citation Nr: 0011371	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-19 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Syracuse, 
New York


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private hospital care from January 27, 1997 to 
January 28, 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1967 to March 1974 and 
from November 1974 to March 1988.
The appeal stems from a February 1997 decision by the 
Department of Veterans Affairs (VA) Medical Center in 
Syracuse, New York.  


FINDINGS OF FACT

1.  The originating agency has obtained all relevant evidence 
necessary for the equitable disposition of the veteran's 
appeal.  

2.  In January 1997, the veteran was participating in a VA 
vocational rehabilitation program under 38 U.S.C. chapter 31.

3.  On January 23, 1997, the veteran was hospitalized on an 
emergent basis at the Faxton Hospital for treatment of a 
myocardial infarction.  The VA was notified  January 24, 1997 
of the hospitalization, and informed a Faxton Hospital 
discharge planner that transfer for further cardiac care 
would have to be to a VA medical center.

4  On January 27, 1997, the veteran was transferred from 
Faxton Hospital to St. Elizabeth Hospital to undergo cardiac 
catheterization.  

5.  Evidence of record shows that the veteran was in stable 
condition at the time of this transfer and that a VA medical 
facility was feasibly available for the procedure performed 
at St. Elizabeth Hospital.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of the private 
hospital care from January 27, 1997 to January 28, 1997 have 
not been met.  38 U.S.C.A. §§ 1728, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 17.53, 17.54, 17.90, 17.120, 17.121 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

Factual Background

On January 23, 1997, the veteran presented to the emergency 
room of Faxton Hospital in Utica, New York, with complaints 
of chest pain.  It was determined that his presentation was 
consistent with myocardial infarction.  He was admitted to 
the intensive care unit for further therapy.  

On January 24, 1997, a Report of Contact provided VA notice 
of the veteran's admission to Faxton Hospital.  According to 
notes, the physician at Faxton, Dr. Patel, stated that the 
veteran had to be transferred to a hospital that could handle 
cardiac care.  VA personnel advised Faxton Hospital that VA 
would not pay for admission to another hospital when he could 
be transferred to the Syracuse VA medical center or another 
suitable VA facility.  It was noted that the veteran was 
followed at that medical center.  

The January 27, 1997 Faxton Hospital discharge summary stated 
that further evaluation of cardiac status was recommended and 
that therefore the veteran was being transferred to St. 
Elizabeth Hospital for cardiac catheterization.  The 
veteran's condition at the time of transfer was noted to have 
been satisfactory.  

The veteran was admitted to St. Elizabeth Hospital in Utica, 
New York, on January 27, 1997.  Admission notes indicated 
that the veteran was transferred to the facility for cardiac 
catheterization.  He was in no acute distress at admission.  
The discharge summary indicated that cardiac catheterization 
revealed severe coronary artery disease and that 
revascularization was recommended.  Therefore, he was being 
transferred to the Albany Medical Center for treatment.  It 
was noted that the veteran remained stable after the 
catheterization and was stable at the time of transfer.  

Additional records showed that the veteran was admitted to 
Albany Medical Center on January 28, 1997.  Admission notes 
were negative for any indication of emergency or unstable 
condition.  

On January 30, 1997, VA authorized payment of hospitalization 
expenses for the veteran's admission to Faxton Hospital from 
January 23 to January 27, based on his participation in a 
vocational rehabilitation program, and due to the emergent 
nature of the admission.        

On January 30, 1997, VA received the notice of admission to 
St. Elizabeth Hospital.  On February 3, 1997, VA denied 
payment of hospitalization expenses for the veteran's 
admission to St. Elizabeth Hospital, stating that the veteran 
should have been transferred to a VA facility.   

In a March 1997 statement, Ashok R. Patel, M.D, explained the 
circumstances of the veteran's admission to Faxton Hospital.  
He indicated that although the veteran was enrolled with the 
VA clinic, he did not have an established primary care 
physician at VA.  Therefore, "[s]everal attempts to contact 
the VA facility to obtain any permission was impossible as 
the [veteran] did not have any primary care physician who 
could authorize a procedure or who could arrange for his 
transfer for other procedures."  Dr. Patel added that, as 
per his information, the veteran's family was also trying to 
contact and obtain and primary physician at VA, but was 
unsuccessful.

In September 1997, VA again denied payment of hospitalization 
expenses at St. Elizabeth Hospital.  It was explained that 
the veteran could have been transferred to the Syracuse VA 
medical center for the heart catheterization, as records 
showed that he was in satisfactory condition at the time of 
transfer.   
 
Analysis

Hospital care may be provided to any veteran who is 
participating in a vocational training program under 38 
U.S.C. chapter 15 or chapter 31.  38 C.F.R. § 17.90(a).  See 
38 C.F.R. § 17.47(j).  Hospital care includes non-VA hospital 
care if VA is unable to provide the required medical care 
economically at VA or other government facilities because of 
geographic inaccessibility or because of the unavailability 
of the required services at VA facilities.  38 C.F.R. § 
17.90(b).  

The admission of any patient to a private or public hospital 
at VA expense will only be authorized if a VA medical center 
or other federal facility to which the patient would 
otherwise be eligible for admission is not feasibly 
available.  38 C.F.R. § 17.53.  A VA facility may be 
considered as not feasibly available when the urgency of the 
applicant's medical condition, the relative distance of the 
travel involved, or the nature of the treatment required 
makes it necessary or economically advisable to use public or 
private facilities. Id.    

The admission of a veteran to a non-VA hospital at VA expense 
must be authorized in advance.  38 C.F.R. § 17.54(a).  
Generally, in the case of an emergency that existed at the 
time of admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission. Id.     

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a private or 
public hospital not operated by VA may be paid where 1) such 
care was rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; 2) such 
was care rendered to a veteran in need thereof for, inter 
alia, any illness, injury or dental condition in the case of 
a veteran who is participating in a rehabilitation program 
under 38 U.S.C. chapter 31 and who is medically determined to 
be in need of hospital care or medical services to begin, 
continue, or return to training; and 3) VA or other federal 
facilities were not feasibly available, and an attempt to use 
them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practical.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 
17.120.  All three elements must be satisfied for a claimant 
to qualify for payment or reimbursement.  Malone v. Gober, 10 
Vet. App. 539, 544 (1997).    

Claims for payment or reimbursement of the costs of emergency 
hospital care not previously authorized will not be approved 
for any period beyond the date on which the medical emergency 
ended.  38 C.F.R. § 17.121.  For the purpose of payment or 
reimbursement of the expense of emergency hospital care not 
previously authorized, an emergency shall be deemed to have 
ended at that point when a VA physician has determined that, 
based on sound medical judgment, a veteran who received 
emergency hospital care could have been transferred from the 
non-VA facility to a VA medical center for continuation of 
treatment for the disability. Id.  From that point on, no 
additional care in a non-VA facility will be approved for 
payment by VA. Id.  

The veteran seeks payment of or reimbursement for expenses 
from inpatient care at St. Elizabeth Hospital from January 27 
to January 28, 1997.  The Board notes that he does not assert 
and the evidence does not show that this admission was 
authorized in advance.  Therefore, analysis of the claim is 
restricted to payment or reimbursement of unauthorized 
expenses.    

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence is against payment or 
reimbursement of the expenses at issue.  The evidence shows 
that, at the time of his hospitalizations in January 1997, 
the veteran was participating in a vocational rehabilitation 
program under 38 U.S.C. chapter 31.  However, the evidence 
does not establish that the hospitalization was of an 
emergent nature or that a VA medical facility was not 
feasibly available.  First, the discharge summary from Faxton 
Hospital shows that the veteran was in satisfactory condition 
at the time of his transfer to St. Elizabeth Hospital.  There 
is no evidence to suggest that the admission to St. Elizabeth 
was precipitated by any medical emergency.  Moreover, the 
record reflects that the catheterization performed at St. 
Elizabeth hospital could have been performed at the Syracuse 
VA medical center.  Thus, there is no evidence that a VA 
facility was not feasibly available.     

The veteran asserts that he was told that VA was notified of 
his hospitalization at Faxton Hospital and that it would make 
all necessary arrangements for his transfer.  When VA finally 
inquired as to his status, he had already been transferred to 
St. Elizabeth Hospital.  The veteran contends that VA failed 
in its duty to assist by not monitoring his hospitalization 
and making no attempt to arrange for transfer to a VA 
facility.  The Board is not aware of, and indeed the veteran 
does not cite, any statutory or regulatory basis for this 
assertion.  

In addition, the Board notes that, despite the assertions in 
Dr. Patel's March 1997 statement, the record shows that 
Faxton Hospital personnel had been in contact with VA 
personnel and knew that VA would not authorize or pay for an 
admission to another non-VA hospital.  

In summary, the veteran's claim for payment or reimbursement 
for expenses associated with hospital care at St. Elizabeth 
Hospital from January 27 to January 28, 1997 is denied.  
38 U.S.C.A. §§ 1728, 5107(b); 38 C.F.R. §§ 3.102, 17.120.    


ORDER

Entitlement to payment or reimbursement for the cost of 
unauthorized private hospital care from January 27, 1997 to 
January 28, 1997 is denied.     



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

